        Case 3:20-cv-00474-JWD-RLB              Document 12      04/07/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA


DONNA DENICE MONTGOMERY
                                                                    CIVIL ACTION
VERSUS
                                                                    NO. 20-474-JWD-RLB
COMMISSIONER OF SOCIAL SECURITY


                                           OPINION

       After independently reviewing the entire record in this case and for the reasons set forth in

the Magistrate Judge's Report (Doc.11) dated March 22, 2021, to which no objection was filed,

       IT IS ORDERED that Plaintiff’s appeal shall be dismissed, without prejudice, for failure

to prosecute.

       Judgment shall be entered accordingly.

       Signed in Baton Rouge, Louisiana, on April 7, 2021.

                                                    S
                                        JUDGE JOHN W. deGRAVELLES
                                        UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA
